Exhibit Celsion Reports Third Quarter 2009 Financial Results and Business Update Enrollment Continues to Accelerate in ThermoDox® Phase III Trial for Primary Liver Cancer with the Addition of New Clinical Sites in the Far East COLUMBIA, MD (BUSINESS WIRE) November 10, 2009 – Celsion Corporation (NASDAQ: CLSN), a leading oncology drug development company, announced financial results for the third quarter ended September 30, 2009 and highlighted the progress made in the commercialization of ThermoDox®, Celsion’s heat activated liposomal encapsulation of doxorubicin for the treatment of hepatocellular carcinoma (HCC), the most common form of primary liver cancer, and recurrent chest wall breast cancer. “We achieved key milestones during the quarter against our corporate objectives to advance the development and commercialization of ThermoDox to create inherent value for our shareholders,” stated Michael H. Tardugno, Celsion’s Chief Executive Officer. “We have expanded the HEAT trial (ThermoDox global Phase III HCC study) to the Asia Pacific region where the incidence of primary liver cancer is endemic.We recently received regulatory approval to treat liver cancer patients in China, Malaysia and the Philippines and the first patient has already been treated in Japan. To date, we have enrolled 196 patients (one third of the trial) and are on target to complete enrollment in the spring of 2010 and have sixty clinical sites activated by the end 2009.Radio frequency ablation (RFA) is emerging globally as a first-line treatment for early stage non-resectable HCC.Our HEAT trial has been designed to evaluate the efficacy of ThermoDox in combination with RFA to improve patient outcomes for this cost effective, minimally invasive procedure.” Financial Results For the third quarter ended September 30, 2009, Celsion reported a net loss of $4.7 million, or $0.47 per diluted share, compared to a net loss of $4.3 million, or $0.43 per diluted share for the third quarter of 2008. For the nine months ended September 30, 2009, Celsion reported a net loss of $12.9 million, or $1.27 per diluted share, compared to a net loss of $10.9 million, or $1.07 per diluted share in 2008. The Company ended the quarter with a total of $16.3 million in cash and short-terminvestments.In September 2009, the Company completed a registered direct offering with a select group of institutional investors that raised $7.1 million of gross proceeds. Recent Company Highlights · Enrolled 196 patients (one third of target) in the ThermoDox primary liver cancer trial · Received regulatory approvals in China, Malaysia and the Philippines to expand the ThermoDox primary liver cancer trial to these countries · Treated the first patient in Japan with ThermoDox in the primary liver cancer trial · Data Safety Monitoring Board recommended the continuation of the ThermoDox trial for primary liver cancer · Partnered with the American Liver Foundation to Promote Awareness of primary liver cancer and the ThermoDox primary liver cancer trial · Raised $7.1 million from a registered direct offering · Received positive FDA guidance to CMC submission which cleared way for the validation and scale-up of the ThermoDox manufacturing process · Patient enrollment in Phase II DIGNITY trial for the treatment of recurrent chest wall breast cancer continues to progress; Company launched an innovative, integrated media outreach campaign. · Completed feasibility testing with Phillips Medical for the combination of ThermoDox with Phillips MR-guided high intensity focused ultrasound device; IND submissions targeted for 2010 for the treatment of pancreatic cancer and cancer metastasis in bone. The Company is holding a conference call to provide a business update and discuss the third quarter 2009 results at 11:00 a.m. Eastern Time on Tuesday ,November10, 2009. To participate in the call, interested parties may dial 1.877.852.6580 (Toll-free) or 1.719.325.4751 (Toll/International) and use Conference ID: 2474093 to register ten minutes before the call is scheduled to begin. The call will also be broadcast live on the Internet at http://www.celsion.com The call will be archived for replay on November 10, 2009 at 2:00 P.M. ET and will remain available until November 17, 2009.The replay can be accessed at 1.888.203.1112 (Toll-free) or 1.719.457.0820 (Toll/International) using Conference ID:2474093. The call will also be available on the Company's website, www.celsion.com , for 30 days after 2:00 P.M. on Tuesday, November 10, 2009. About the Phase III HEAT Clinical Trial Celsion’s global Phase III HEAT trial is evaluating the safety and efficacy of ThermoDox in combination with radiofrequency ablation (RFA) when compared to RFA alone.
